Examiner Zimmer has assumed responsibility for the prosecution of this case from Examiner Hammar.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on March 3, 2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods of preparing an preparing mixtures of adhesive and nanoparticles and a method of removing an adhesive from a substrate, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the term nanoparticles is in question because listed among the permutations of a nanoparticle are micron particles.  The term “nanoparticle” is generally understood to refer to particles smaller than 1 micron, and even more frequently particles having a largest dimension of 100 nm, but certainly not more than 1000 nm because at this point the realm of micrometer-sized particulates is entered.  However, claim 2, as written, is suggestive that “nanoparticles” are, in fact, encompassing of particulates with a largest dimension exceeding 1 micron.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keite-Telgenbuescher et al., U.S. Patent Application Publication No. 2010/0213189.
	The reference is directed to a so-called planar element comprising (i) a layer that can be made to be heated via a resistance heating mechanism and (ii) a contacting layer (abstract).  A key attribute of the invention is that the element exhibits high deformability and therefore, may be strongly bonded to curved substrates and those having a complicated shape.  Both the contacting- (adhesive) and heating layers comprise polymer materials possessing the attributes of either a pressure sensitive adhesive or a hot melt adhesive [0025-0028].  The first polymer layer is capable of being resistively heated [0030] whereas the second polymer layer is preferably not [0031], it having an electrical resistance of 1/10 or less that of the first polymer layer [0032].  Both layers comprise an electrically-conductive filler [0035], the second layer forming an electrically-conductive connection with the heating layer [0049,0051].
	Suitable permutations of a pressure sensitive adhesive are comprehensively described beginning at [0066] with most suitable embodiments being acrylic (co)polymers.  Preferred hot melt polymer types, including polyolefin hot melts, are espoused in [0094].  Various suitable additives recognized to convey different desirable properties, some of which are inherently nanoscopic such as fumed silica [0098] are contemplated in [0095-0105].  Relevant to the present discussion, it is reiterated here that each layer/material is in possession of electrically-conductive characteristics achieved by the incorporation of an electroconductive filler in appropriate quantities and those fillers are preferably furnished as nanoparticles [0108].
	Finally, paragraph [0150] mentions employing the planar elements constituting their invention for wing de-icing.
	Concerning claim 9, in one specific embodiment of the contacting layer [0185], 28 weight % of carbon black is added to an ethylene-vinyl acetate hot melt.  Carbon black has a bulk density of 1.8-2.1 g/cm3 according to an attached short article obtained from the Flexicon website, which would be nearly double that of ethylene-vinyl acetate copolymer.  Hence, 28% by weight of carbon black would inherently contribute less than 25 volume % of the total contributed by the filler and copolymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuescher et al., U.S. Patent Application Publication No. 2010/0213189.
	The components outlined in claim 3 are admittedly not expressly identified as substrates to which the prior art planar element is bonded but the skilled artisan is cognizant of the fact that icing is not confined only to the wings of an aircraft.  Indeed, one of ordinary skill would appreciate that this same de-icing approach would be applicable to a nacelle, nose cone, etc., particularly given the fact that the planar element is designed to effectively bond to substrates having more complicated geometries.
	Concerning claim 5, one of ordinary skill would regard carbon nanowires to be an obvious alternative where the nanoparticles are indicated to take the form of “carbon nanofibers… and the like” insofar as carbon nanofibers also have a high aspect ratio.  In fact nanowires are defined as a species of (nano)fiber in some prior art disclosures.  See for instance, page 3 of the translation of WO 2017/022420.
	Regarding claim 10, the Examiner takes notice of the fact that the application of primer layers to substrates is widely practiced to realize even more robust bonding even when the adherent possesses self-adhesive properties.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Adding ferromagnetic particles to facilitate debonding of a polymer-based adhesive upon the application electromagnetic/microwave radiation is a known concept.  See, for example the attached abstract for RO 129561.  However, no indication is given by Keite-Telgenbuescher that it may be desirable to formulate a planar element with an adhesive polymer material/layer that can later be delaminated from the aircraft component surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 5, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765